      Case 4:21-cv-01065 Document 1 Filed on 03/31/21 in TXSD Page 1 of 7




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JOHN DALISAY                                   §
                                                   §
       Plaintiff,                                  §
                                                   §
v.                                                 §           CASE NO.:
                                                   §
ALL NIPPON AIRWAYS CO., LTD,                       §
AND UNITED AIRLINES, INC.                          §
                                                   §
       Defendants.                                 §

                    JOINT NOTICE OF REMOVAL TO FEDERAL COURT

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant United Airlines, Inc. (“United”) and Defendant All Nippon Airways Co., LTD.

(“ANA”) (collectively, United and ANA are referred to herein as “Defendants”) give notice to this

Court of the removal of Cause No. 2021-11779 from the 164th Judicial District Court of Harris

County, Texas to the United States District Court for the Southern District of Texas, Houston

Division pursuant to 28 U.S.C. §§ 1331, 1332, 1441 and 1446, as follows:

                                               I.
                                           BACKGROUND

       1.      Jurisdiction exists over this case because complete diversity exists between Plaintiff

and Defendants and the Plaintiff seeks damages in excess of $75,000 in Plaintiff’s Original Petition

(“Original Petition”). See Exhibit D.

       2.      This is a personal injury action that arises from the allegation that Plaintiff sustained

injuries in Manilla, Philippines when he was dropped from a wheelchair while in the process of

boarding an ANA aircraft. See Exhibit D, Original Petition at ¶ 1. Plaintiff filed state law claims

and claims under the Montreal Convention alleging that Defendants failed to exercise ordinary
          Case 4:21-cv-01065 Document 1 Filed on 03/31/21 in TXSD Page 2 of 7




care in accommodating its customers on this international flight. See Exhibit D, Original Petition

at ¶ 9.

          3.    This case and Plaintiff’s claims, if any, are governed by the Convention for the

Unification of Certain Rules for International Carriage by Air signed at Montreal on May 28, 1999

(informally known as the “Montreal Convention of 1999”). See CONVENTION                    FOR THE

UNIFICATION    OF   CERTAIN RULES   FOR INTERNATIONAL     CARRIAGE    BY   AIR, opened for signature

May 28, 1999, S. Treaty Doc. No. 106-45, 2242 U.N.T.S. 309. Plaintiff has attempted to assert

state common law causes of action which are preempted by the Montreal Convention of 1999. The

Plaintiff has failed to state a claim upon which relief may be granted and Plaintiff’s state common

law claims should be dismissed.

          4.    United was served with Plaintiff’s Original Petition on March 5, 2021. See Exhibit

E, Return of Service for United. ANA was served with Plaintiff’s Original Petition on March 3,

2021. See Exhibit I, Executed Process for ANA. This case was assigned to the 164th Judicial

District Court of Harris County, Texas under Cause No. 2021-11779. See Exhibit D, Plaintiff’s

Original Petition at p. 1.

          5.    Plaintiff contends he suffered personal injury and monetary damages “exceeding

$1,000,000.” See Exhibit D, Original Petition at ¶ 2.

                                           II.
                              GROUNDS FOR REMOVAL - DIVERSITY

          6.    In this lawsuit, complete diversity of citizenship exists between Plaintiff and

Defendants and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

Specifically, at the time the Original Petition was filed, and at the time of removal:

                •       Mr. Dalisay, Plaintiff, was a citizen of the state of Texas (See Exhibit D
                        Original Petition at ¶ 4.0;
      Case 4:21-cv-01065 Document 1 Filed on 03/31/21 in TXSD Page 3 of 7




                •      United Airlines, Defendant, was and is a Delaware corporation with its
                       principal place of business in Chicago, Illinois (See Exhibit D Original
                       Petition at ¶ 5.0, Exhibit [G] Certificate of Fact from the Texas Secretary
                       of State and Exhibit [H], Application for Registration of a Foreign For-
                       Profit Corporation).

                •      All Nippon Airways Co., Ltd., Defendant, was and is a Japanese corporation
                       with its principal place of business in Tokyo, Japan (See Exhibit [J],
                       Certificate of Fact from the Texas Secretary of State and Exhibit [K]
                       Application for Registration of a Foreign For-Profit Corporation).


          7.    In terms of the amount in controversy, Plaintiff pleads and seeks recovery of

damages in excess of $75,000. See Exhibit D, Original Petition at ¶ 11.

          8.    Consequently, this Court has original jurisdiction pursuant to 28 U.S.C. § 1332 and

removal is proper under 28 U.S.C. § 1441(b).

                                         III.
                         GROUNDS FOR REMOVAL – FEDERAL QUESTION

          9.    This Court has original jurisdiction based on the existence of a federal question

under 28 U.S.C. § 1331. Federal district courts have original subject matter jurisdiction over cases

“arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

          10.   The United States is a party to the treaty known as the Montreal Convention of

1999 “which governs the rights and liabilities of passengers and carriers in international

transportation.” Bridgeman v. United Cont'l Holdings, Inc., 552 F. App'x 294, 296 (5th Cir. 2013).

          11.   The presence or absence of federal-question jurisdiction is governed by the “well-

pleaded complaint rule,” which provides that federal jurisdiction exists only when a federal

question is presented on the face of the plaintiff's properly pleaded complaint. Herbert v. Am.

Airlines, Inc., No. CV 16-345, 2016 WL 3517795, at *2 (E.D. La. June 27, 2016); see Franchise

Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 9–10, 103 S.Ct. 2841, 77 L.Ed.2d 420

(1983).
      Case 4:21-cv-01065 Document 1 Filed on 03/31/21 in TXSD Page 4 of 7




       12.     Plaintiff alleges that Defendants are liable for plaintiff's alleged damages pursuant

to the Montreal Convention of 1999. See Exhibit D, Original Petition at ¶¶ 8-9.

       13.     Consequently, this Court has original jurisdiction pursuant to 28 U.S.C. § 1331 and

removal is proper under 28 U.S.C. § 1441(c).

                                           IV.
                                     REMOVAL PROCEDURE

       14.     Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely filed within thirty

days after Defendants received a copy of Plaintiff’s Original Petition.

       15.     ANA and United are jointly filing this Notice of Removal. Accordingly, all

Defendants have joined in, and consent to, the removal of this action.

       16.     Defendants have complied with all applicable removal provisions of 28 U.S.C.

§ 1441 et seq., the applicable Federal Rules of Civil Procedure, and the Local Rules of this Court.

       17.     Pursuant to Local Rule 81, United attaches the following:

               a.      Exhibit A – Index of Matters Being Filed

               b.      Exhibit B – List of All Counsel of Record;

               c.      Exhibit C – Certified Docket Sheet;

               d.      Exhibit D – Plaintiff’s Original Petition;

               e.      Exhibit E – Service of Process on United;

               f.      Exhibit F – Defendant United Airlines, Inc.’s Original Answer and Jury
                                    Demand

               g.      Exhibit G – Defendant United Airlines, Inc.’s Certificate of Fact from
                                   Texas Secretary of State;

               h.      Exhibit H – Defendant United Airlines, Inc.’s Texas Application for
                                   Registration of a Foreign For-Profit Corporation.

               i.      Exhibit I – Service of Process on All Nippon Airways Co., LTD

               j.      Exhibit J - Defendant All Nippon Airways Co., LTD’s Certificate of Fact
                                    from Texas Secretary of State
      Case 4:21-cv-01065 Document 1 Filed on 03/31/21 in TXSD Page 5 of 7




               k.       Exhibit K – Defendant All Nippon Airways Co., LTD’s Texas
                                    Application for Registration of a Foreign For-Profit
                                    Corporation

       18.     Defendants have given notice of this removal to Plaintiff and the 164th Judicial

District Court of Harris County contemporaneously with the filing of this Notice of Removal and

have filed a copy of this Notice of Removal with the Clerk of the 164th Judicial District Court of

Harris County, Texas.

                                                V.
                                           CONCLUSION

       WHEREFORE, Defendants All Nippon Airways Co., LTD and United Airlines, Inc.

respectfully request that this action proceed in this Court as an action properly removed to it.

                                                  Respectfully submitted,
                                                  STILWELL LAW FIRM, PLLC


                                                  By: /s/Tom Stilwell

                                                      Richard T. Stilwell
                                                      Attorney-in-Charge
                                                      S.D. Tex. Bar No. 18218
                                                      State Bar No. 00791737
                                                      TOM@TSTILWELL.COM

                                                      Amanda R. Pierson
                                                      S.D. Tex. Bar No. 2515661
                                                      State Bar No. 2408258
                                                      AMANDA@TSTILWELL.COM

                                                      Stilwell Law Firm, PLLC
                                                      3131 Eastside Street Suite 444
                                                      Houston, Texas 77098
                                                      Telephone: (713) 931-1111
                                                      Facsimile: (713) 931-1211

                                                      Service email: E-FILING@TSTILWELL.COM

                                                  ATTORNEYS FOR DEFENDANT
                                                  UNITED AIRLINES, INC.
Case 4:21-cv-01065 Document 1 Filed on 03/31/21 in TXSD Page 6 of 7




                                 Respectfully submitted,
                                 WRIGHT CLOSE & BARGER, LLP


                                 By: /s/ Patrick B. McAndrew

                                    Howard L. Close
                                    Attorney-in-Charge
                                    S.D. Tex. Bar No. 04406500
                                    State Bar No. 04406500
                                    CLOSE@WRIGHTCLOSEBARGER.COM

                                    Patrick B. McAndrew
                                    S.D. Tex. Bar No. 613764
                                    State Bar No. 24042596
                                    MCANDREW@WRIGHTCLOSEBARGER.COM

                                    Wright Close & Barger, LLP
                                    One Riverway, Suite 2200
                                    Houston, Texas 77056
                                    Telephone: (713) 572-4321
                                    Facsimile: (713) 572-4320

                                    -and-

                                    Kevin R. Sutherland
                                    (pro hac vice application to be submitted)
                                    kevin.sutherland@clydeco.us
                                    Benedict E. Idemundia
                                    (pro hac vice application to be submitted)
                                    benedict.idemundia@clydeco.us

                                    Clyde & Co US LLP
                                    355 S. Grand Avenue, Suite 1400
                                    Los Angeles, California 90071
                                    Telephone: (213) 358-7600
                                    Facsimile: (213) 358-7650

                                 ATTORNEYS FOR DEFENDANT
                                 ALL NIPPON AIRWAYS CO., LTD.
      Case 4:21-cv-01065 Document 1 Filed on 03/31/21 in TXSD Page 7 of 7




                              CERTIFICATE OF SERVICE

       I certify that on the 31st day of March 2021, a true and exact copy of the foregoing
document has been served on all counsel of record pursuant to the Federal Rules of Civil
Procedure. The pleading was served using the Court’s electronic filing system and was also
emailed to counsel for Plaintiff at:


 Sean O’Rourke
 Simon & O’Rourke Law Firm, P.C.
 711 West Bay Area Blvd, Suite 225
 Webster, Texas 77598
 sorourke@solawpc.com

 Attorney for Plaintiff


                                                    /s/ Amanda Pierson
                                                    Amanda Pierson
